


Exhibit 10.25

JOINT DEVELOPMENT ADDENDUM TO STRATEGIC
ALLIANCE AGREEMENT

          IntriCon Corporation, a Pennsylvania Corporation having a place of
business at 1260 Red Fox Road, Arden Hills, Minnesota 55112 USA (“IntriCon”) and
Dynamic Hearing Pty Ltd, a Corporation organized under the laws of Victoria,
Australia and having a place of business at 2 Chapel Street, Richmond, Victoria
3121, Australia (“Dynamic Hearing”) hereby agree as follows:

RECITALS

 

 

A.

IntriCon manufactures and/or supplies products including digital signal
processors (“DSPs”); and

 

 

B.

Dynamic Hearing has expertise in developing technology useful in DSPs and DSP
devices;

 

 

C.

The Parties have entered into a Strategic Alliance Agreement having a
Commencement Date of October 1, 2008 (“Strategic Alliance Agreement”);

 

 

D.

Under the Strategic Alliance Agreement, IntriCon has made payment through
December 31, 2010 of the “Second Component” totaling US$600,000, of which, under
section 4.4 of the Strategic Alliance Agreement, IntriCon is currently entitled
to carry forward US$256,544 as a remaining credit to be offset against future
quarters per unit royalties and fees for services;

 

 

E.

Having indicated that certain changes to the Strategic Alliance Agreement were
needed, IntriCon made a good faith payment on October 1, 2010 of US$175,000,
which is to be treated consistent with those payments in Year 2 under the
Strategic Alliance Agreement;

 

 

F.

The Parties are considering further extending their business relationship,
including IntriCon’s disclosure of certain IntriCon Proprietary Development
Information, for the purpose of IntriCon’s purchase and directing of joint
development of certain DSP improvement projects (“Joint Development DSP
Improvement Project”), which IntriCon desires Dynamic Hearing to treat as
confidential and use only for purposes of providing DSP improvements to
IntriCon;

 

 

G.

In the event that Dynamic Hearing enters into any form of insolvency or
administration as defined in section 11.4(a) of the Strategic Alliance Agreement
and is no longer able to support IntriCon products, Dynamic Hearing agrees to
make available to IntriCon the source code necessary for such support of
existing products.


--------------------------------------------------------------------------------



TERMS OF AGREEMENT

          For good, valuable and sufficient consideration, IntriCon and Dynamic
Hearing agree as follows:

1. IntriCon Proprietary Development Information. As used in this Agreement,
“IntriCon Proprietary Development Information” shall mean the existence of this
Addendum Agreement and all technology, designs, analysis, know-how, software and
firmware, product information, marketing and business plans data, employee
information, product information, customer and vendor information, or other
information containing or reflecting IntriCon’s current, future or potential
products or services, together with any information or ideas derived therefrom.
IntriCon’s Proprietary Development Information may exist in any form or medium
and may be communicated in writing, orally, or otherwise. IntriCon Proprietary
Development Information excludes information that Dynamic Hearing can establish:
(a) was already in the possession of Dynamic Hearing prior to the time of
disclosure to Dynamic Hearing and can be so proven with documentary evidence;
(b) is independently derived by the Dynamic Hearing without use of the IntriCon
Proprietary Development Information and outside of any Joint Development DSP
Improvement Projects under this Addendum Agreement, and can be so proven with
documentary evidence; (c) was obtained by Dynamic Hearing from a third person
which is not subject to any legal, contractual, or fiduciary prohibition or
obligation against disclosure; or (d) is or becomes generally available to the
public through no fault of Dynamic Hearing or any of its agents, advisors,
attorneys, affiliates, employees, officers, or directors.

2. Joint Development DSP Improvement Projects. From time to time the Parties
agree that they will work on Joint Development DSP Improvement Projects. Joint
Development DSP Improvement Projects must be defined as such in writing and
signed off by both Parties. The Parties agree that IntriCon can disclose
IntriCon Proprietary Development Information for the purpose of proposing to
Dynamic Hearing or negotiating a Joint Development DSP Improvement Project.
Joint Development DSP Improvement Projects may be any projects in which IntriCon
proposes a payment from IntriCon to Dynamic Hearing for work performed by
Dynamic Hearing (including those projects paid for as part of the “Second
Component” set forth below in section 7) for the improvement of any IntriCon
current, future or potential product(s) or service(s). In negotiating a Joint
Development DSP Improvement Project, the Parties will attempt to negotiate and
agree upon in writing:

 

 

 

 

a.

a set of one or more deliverables for the Joint Development DSP Improvement
Project;

 

b.

a project schedule for delivering the deliverable(s); and

 

c.

a payment schedule for any and all further payments made by IntriCon to Dynamic
Hearing for the Joint Development DSP Improvement Project beyond those set forth
in section 7 below.


--------------------------------------------------------------------------------



3. Patent Assignment, License. The Parties agree that any original or possibly
original ideas, inventions, developments and improvements which pertain to
IntriCon’s Proprietary Development Information or which are conceived or reduced
to practice during negotiation or performance of any Joint Development DSP
Improvement Project shall be owned by IntriCon. Dynamic Hearing agrees to
promptly and fully disclose all such ideas, inventions, developments and
improvements to IntriCon, assist IntriCon in obtaining any patents thereon, the
reasonable legal fees and other related fees and expenses to be paid by IntriCon
unless otherwise agreed, and to execute all declarations, assignments and other
documents reasonably necessary to obtain such patents in the name of IntriCon.
Dynamic Hearing agrees not to directly or indirectly aid, assist, or participate
in any action contesting the validity or enforceability of the patent rights
assigned under this Addendum Agreement, except as required by court order or
subpoena. IntriCon agrees to grant Dynamic Hearing a non-exclusive worldwide
paid-up limited license to all such patents assigned to IntriCon under this
section, such license being non-transferrable and limited to making, using,
selling, offering for sale or importing or sublicensing outside the field of use
as defined in section 5 of this addendum. As to any pre-existing patent rights
of Dynamic Hearing which Dynamic Hearing incorporates into any deliverable
provided under any Joint Development DSP Improvement Project, Dynamic Hearing
hereby grants to IntriCon a non-exclusive, non-transferable, world-wide paid-up
license.

4. Copyright Assignment, License. The Parties agree that any original works of
authorship created by Dynamic Hearing alone or with others and provided in any
deliverable of a Joint Development DSP Improvement Project, and that any other
intellectual property, trade secret and/or know how which resides in any
deliverable of a Joint Development DSP Improvement Project, shall be owned by
IntriCon. Dynamic Hearing agrees to assist IntriCon in obtaining any copyright
registrations thereon, the reasonable legal fees and other related fees and
expenses to be paid by IntriCon unless otherwise agreed, and to execute all
declarations, assignments and other documents reasonably necessary to obtain
such copyrights in the name of IntriCon. Dynamic Hearing agrees not to directly
or indirectly aid, assist, or participate in any action contesting the validity
or enforceability of the copyright rights assigned under this Addendum
Agreement, except as required by court order or subpoena. IntriCon agrees to
grant Dynamic Hearing a non-exclusive worldwide paid-up limited license to all
such copyrights assigned to IntriCon under this section, such license being
non-transferrable and limited to reproduction, distribution and creation of
derivative works outside the field of use as defined in section 5 of this
addendum.

5. Field of Use.

The field of use for this license is limited to body worn medical devices, body
worn hearing devices, and miniature low power security devices, each defined as
follows (collectively “licensed devices”), and further limited to methods of
making and using licensed devices.

--------------------------------------------------------------------------------



Body worn medical devices are ambulatory, low power miniature products that
include one or more sensors to obtain biological data from the wearer.

Body worn hearing devices are products that include either or both a head worn
microphone and a head worn speaker, as well as body worn communication devices
that transmit audio information generated from the headworn microphone or
reproduced by the headworn speaker, provided such body worn hearing devices are
capable of hearing audio application functionality.

Hearing audio application functionality includes amplification of the sensed
audio signal (hearing aids), situational listening devices and accessories for
use in difficult or noisy environments, and industrial and professional (police,
fire, aviation, military and security (both overt and covert)) voice
communications equipment.

Miniature low power security devices are concealed devices to transmit audio or
audio visual data generated by one or more miniature concealed microphones
and/or miniature concealed cameras, used in covert security applications.

6. Confidentiality. IntriCon Proprietary Development Information is Confidential
Information as set out in section 7 for the Strategic Alliance Agreement.

7. Third Party Notifications. Dynamic Hearing must notify IntriCon immediately
upon becoming aware of: (a) any claim or allegation that any deliverable
provided or to be provided in any Joint Development DSP Improvement Project
would infringe the rights of any third party; and (b) any knowledge that a third
party is infringing intellectual property rights of IntriCon, including patent
or copyright rights transferred under this Addendum Agreement.

8. Modified Term/Hours Schedule. The Parties agree to modify the Minimum Payment
Schedule as set out in section 4.3 of the Strategic Alliance Agreement to
properly reflect the October 1, 2010 payment. The modified payment years will
now coincide with calendar years as follows:

Minimum Payment Schedule (All amounts are in US Dollars)

 

 

 

 

 

 

 

 

PAYMENT YEAR

 

 

 

ACCESS FEE

 

Year 3 (1/1/11 – 12/31/11)

 

$300,000

Year 4 (1/1/12 – 12/31/12)

 

$300,000

Year 5 (1/1/13 – 12/31/13)

 

$300,000

The new minimum payment schedule does not maintain any of the exclusive rights
as defined in the Strategic Alliance Agreement.

--------------------------------------------------------------------------------



The parties agree to modify the first paragraph of section 4.8 and 11.1 of the
Strategic Alliance Agreement as follows:

4.8 Dynamic Hearing shall provide engineering and other services to IntriCon
either as part of a Joint Development DSP Improvement Project or separately.
There will be no charge by Dynamic Hearing to IntriCon for the first 167 hours
of engineering and services provided each month (regardless of whether provided
as part of a Joint Development DSP Improvement Project or separately), however,
any unused hours will not be carried forward as credit to subsequent months or
be entitled to be offset against any future monthly amounts payable for
engineering and services. IntriCon is entitled to utilize such engineering
services for the HH, ALD or PADA markets. Dynamic Hearing will invoice IntriCon
on a quarterly basis 30 days from the end of the quarter for engineering and
services that exceed 167 hours in a single month at the rate of US$150 per hour.
Payments for such services shall be due and payable within 30 days of the end of
that royalty quarter.

11.1 Notwithstanding any provision to the contrary in this Agreement, this
Agreement may not be terminated by either party prior to December 31, 2012 other
than failure to pay the minimum payments as defined in section 4.3.

9. Strategic Alliance Unaffected, No Other License. The Parties agree that, to
the extent not expressly governed hereby, the Strategic Alliance Agreement
between the Parties shall remain in full force and effect, and that the rights
and obligations of this Addendum Agreement shall survive termination of the
Strategic Alliance Agreement under section 11.6(b) thereof. This Addendum
Agreement shall be considered part of the “Agreement” governed by the Indemnity
and Limitation of Liability provisions of section 10 of the Strategic Alliance
Agreement. No other license under any patents, copyrights, trademarks, know-how,
trade secrets or other intellectual property of either party is granted, and
none is to be implied.

10. General Provisions.

10.1 Dynamic Hearing acknowledges that damages may be inadequate compensation
for breach of this Addendum Agreement and, subject to the discretion of any
court, IntriCon shall be entitled to seek equitable relief and may restrain, by
an injunction or similar remedy, any breach or threatened breach of this
Addendum Agreement. The pursuit or securing of any such equitable relief shall
not prohibit or limit IntriCon’s right to seek or obtain any other remedy
provided under this Addendum Agreement or by law.

10.2 IntriCon acknowledges that damages may be inadequate compensation for
breach of this Addendum Agreement and, subject to the discretion of any court,
Dynamic Hearing shall be entitled to seek equitable relief and may restrain, by
an injunction or similar remedy, any breach or threatened breach of this
Addendum Agreement. The pursuit or securing of any such equitable relief shall
not prohibit or limit Dynamic Hearing’s right to seek or obtain any other remedy
provided under this Addendum Agreement or by law.

10.3 The parties do not intend that any partnership or agency relationship be
created by this Addendum Agreement.

--------------------------------------------------------------------------------



10.4 IntriCon may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of Dynamic Hearing. Likewise,
Dynamic Hearing may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of IntriCon.

10.5 The parties may sign this Addendum Agreement in several counterparts, each
of which will be deemed an original but all of which taken together will
constitute one instrument. Signatures obtained via facsimile, photocopy, or
electronic photocopy (i.e., “.pdf”) shall be deemed originals in all cases.

 

 

 

 

 

DYNAMIC HEARING PTY LTD

 

INTRICON CORPORATION

 

 

 

/s/ Anthony Shilton

 

 

/s/ Mark S. Gorder

 

 

 

 

Anthony Shilton

 

Mark S. Gorder

 

 

 

Title: Chief Executive Officer and Director

 

Title: Chief Executive Officer

 

 

 

Dated: January 31, 2011

 

Dated: January 31, 2011

 

 

 

/s/ Tom Harvey

 

 

 

 

 

Tom Harvey

 

Title: Chief Operations Officer

 

Dated: January 31, 2011


--------------------------------------------------------------------------------